Name: Council Regulation (EEC) No 1038/78 of 22 May 1978 amending Regulation (EEC) No 804/68 concerning aid for the supply of milk to schoolchildren
 Type: Regulation
 Subject Matter: economic policy;  processed agricultural produce;  marketing;  teaching;  organisation of teaching
 Date Published: nan

 No L 134/4 Official Journal of the European Communities 22 . 5 . 78 COUNCIL REGULATION (EEC) No 1038/78 of 22 May 1978 amending Regulation (EEC) No 804/68 concerning aid for the supply of milk products to schoolchildren further the consumption of milk products by young persons, the list of milk products which may be supplied at a reduced price to schoolchildren should be extended, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment (*), Having regard to the opinion of the Economic and Social Committee (2), Whereas, pursuant to Article 26 of Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (3 ), as last amended by Regulation (EEC) No 1037/78 (4), the Member States may grant aid for the supply to schoolchildren of processed milk products falling within heading No 04.01 or 22.02 of the Common Customs Tariff ; whereas a Community contribution to the financing of such programmes may be decided ; Whereas, in the light of experience acquired in applying these provisions and in order to promote HAS ADOPTED THIS REGULATION : Article 1 The first paragraph of Article 26 of Regulation (EEC) No 804/68 shall be replaced by the following : 'Article 26 Member States may grant national aids to provide schoolchildren with milk products falling within heading No 04.01 or 04.04 or subheading 22.02 B, or yoghourt falling within subheadings 04.02 B , 18.06 D and 21.07 D of the Common Customs Tariff.' Article 2 This Regulation shall enter into force on 22 May 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 May 1978 . For the Council The President K. HEINESEN (&gt;) OJ No C 85, 10 . 4 . 1978 , p. 31 . (2 ) OJ No C 101 , 26 . 4 . 1978 , p. 10 . ( 3 ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (4 ) See page 1 of this Official Journal .